







Exhibit 10.5


ZOSANO PHARMA CORPORATION
NONSTATUTORY STOCK OPTION AWARD AGREEMENT


Pursuant to that certain offer letter entered into between the Holder and the
Company, dated as of _________ (the “Offer Letter”), Zosano Pharma Corporation
(the “Company”) hereby grants to ______ (the “Holder”) an option (the “Option”)
to purchase a total of ______ shares of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”), at the price and on the terms set forth
in this Zosano Pharma Corporation Nonstatutory Stock Option Award Agreement (the
“Award Agreement”).
1.
Nature of the Option



(a)This Option is intended to be a non-statutory stock option and is not
intended to be an Incentive Stock Option within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended, or to otherwise qualify for any
special tax benefits to the Holder.


(b)The Company maintains the Amended and Restated 2014 Equity and Incentive Plan
(the “Plan”), which provides the general terms and conditions for equity
incentive awards to the Company’s employees, directors, consultants, and other
individuals who provide services to the Company. This Option is not awarded
pursuant to the Plan, but rather is intended to constitute a non-plan based
“inducement grant,” as described in Nasdaq Listing Rule 5635(c)(4). Nonetheless,
the terms and conditions of the Plan relating to stock options are hereby
incorporated into this Award Agreement by this reference, as though fully set
forth herein, as if the Option was granted pursuant to the Plan. Unless the
context herein otherwise requires, the terms defined in the Plan shall have the
same meanings herein.


2.Date of Grant: [_____]


3.Option Exercise Price: $ [____]


4.Vesting Start Date: [_____]


5.Vesting Schedule. This Option shall become exercisable with respect to 25% of
the shares of common stock subject thereto on the first anniversary of the
Vesting Start Date set forth above, and with respect to an additional 1/48th of
the shares of common stock subject thereto on each monthly anniversary
thereafter, subject to continued employment or service with the Company through
each vesting date. All vesting shall cease upon the Termination Date.
Notwithstanding the foregoing, the Option may be subject to accelerated vesting
in certain circumstances as set forth in the Offer letter subject to the terms
and conditions thereof.


6.Method of Exercise. This Option may be exercised by the delivery of written
notice to the Company setting forth the number of shares with respect to which
the Option is to be exercised, together with payment by (i) cash, or certified
or bank check or other instrument acceptable to the Administrator for an amount
equal to the aggregate exercise price of the shares being purchased; or (ii) any
of the other methods set forth in the Plan to the extent permitted by the
Company.


7.Termination of Services. This Option shall terminate on the earliest to occur
of:
(i)
the date of expiration hereof;

(ii)
three (3) months following the Termination Date upon any termination other than
for Disability or death; or

(iii)
twelve (12) months following the Termination Date upon termination for
Disability or death, or if the Holder dies within three (3) months after his or
her Termination Date.



8.Tax Withholding. The Company’s obligation to deliver shares shall be subject
to the Holder’s satisfaction of any federal, state and local income and
employment tax withholding requirements. The Company may permit to have the
statutory minimum required tax withholding obligation satisfied, in whole or in
part, by the methods set forth in Section 15(b) of the Plan.


9.Investment Representations. Unless the shares have been registered under the
Securities Act of 1933, as amended, in connection with acquisition of this
Option, the Holder represents and warrants as follows:





--------------------------------------------------------------------------------





(a)The Holder is acquiring this Option, and upon exercise of this Option, he or
she will be acquiring the shares subject hereto for investment in his or her own
account, not as nominee or agent, and not with a view to, or for resale in
connection with any distribution thereof.
(b)The Holder has a preexisting business or personal relationship with the
Company or one of its directors, officers or controlling persons and by reason
of his or her business or financial experience, has, and could be reasonably
assumed to have, the capacity to protect his or her interest in connection with
the acquisition of this Option and the shares subject hereto.


10.Nontransferability of Option. This Option shall not be transferable by the
Holder otherwise than by will or by the laws of descent and distribution and
this Option shall be exercisable, during the option Holder’s lifetime, only by
the Holder, or by the Holder’s legal representative or guardian in the event of
the Holder’s incapacity. Subject to the foregoing and the terms of the Plan, the
terms of this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Holder.


11.Notice. Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered to the office of the
Company, Zosano Pharma Corporation, 34790 Ardentech Court, Fremont, CA 94555,
attention of the President and CEO, or such other address as the Company may
hereafter designate. Any notice to be given to the Holder hereunder shall be
deemed sufficient if addressed to and delivered in person to the Holder at his
or her address furnished to the Company or when deposited in the mail, postage
prepaid, addressed to the Holder at such address.


12.The Plan. Although this Option is not granted under the Plan, the terms of
the Plan have been incorporated herein by reference. Accordingly, the Holder
agrees to be bound by all of the terms and conditions of the Plan. This Option
will be administered by the Board or its designated Committee, who will have the
same authority with respect to this Option as described in Section 3 of the
Plan. A copy of the Plan is available for inspection during business hours by
the Holder or the persons entitled to exercise this Option at the Company’s
principal office. All questions regarding the interpretation of the terms of
this Option, including all questions regarding the application and
interpretation of Plan provisions incorporated herein, will be determined by the
Board or its designated Committee, whose determination will be final, binding
and conclusive.


13.Entire Agreement. This Award Agreement and the Offer Letter represent the
entire agreement between the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature. In the event of a conflict
between the terms of this Award Agreement and the terms of the Offer Letter, the
terms of the Offer Letter shall control.


14.Governing Law. This Award Agreement will be construed in accordance with the
laws of the State of Delaware, without regard to the application of the
principles of conflicts of laws.


15.Amendment. This Award Agreement may only be amended by a writing signed by
each of the parties hereto.


16.Execution. This Award Agreement may be executed, including execution by
facsimile signature, in one or more counterparts, each of which will be deemed
an original, and all of which together shall be deemed to be one and the same
instrument.






[Signature Page Follows]

















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Option, or caused this Option
to be executed, as of the Date of Grant.


ZOSANO PHARMA CORPORATION


By:     ____________________________    
Name:
Title:


HOLDER
___________________________________
Name:
Address
____________________________________


 
 


 









